Citation Nr: 1231150	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from March 5, 2008.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968 and from August 1971 to July 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

In a July 2009 rating decision, the RO assigned a temporary total disability evaluation from May 18, 2009, to July 1, 2009 due to hospitalization for PTSD, and then reassigned the 30 percent disability evaluation.  In a February 2010 rating decision, the RO again assigned a temporary total disability evaluation from January 5, 2010, to February 1, 2010, due to hospitalization for PTSD and assigned the 30 percent disability evaluation thereafter.  

The Veteran appeared at a hearing at the RO before a local hearing officer in August 2009 and at a videoconference hearing at the RO before a retired Veterans Law Judge in June 2010.  Transcripts of these hearings are of record.  The Board remanded the issue on appeal in December 2010 for further development of the record. 

The Veterans Law Judge who conducted the June 2010 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In June 2012, the Veteran indicated that he did not wish to appear at another hearing and requested that his appeal be considered based on the evidence of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for sleep apnea, to include as secondary to PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the March 5, 2008 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included nightmares, intrusive thoughts, occasional flashbacks, avoidant behavior, exaggerated startle response, social withdrawal, concentration difficulties, some sleep impairment and reduced enjoyment in activities of previous interest; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships.  These symptoms more nearly approximate the higher rating.

2.  Beginning March 7, 2011, the Veteran's PTSD has been manifested by symptoms of a severe nature; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  These symptoms more nearly approximate the higher rating.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for the PTSD, since March 5, 2008, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for the PTSD, from March 7, 2011, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2012.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Specific to this claim of entitlement to a higher evaluation for PTSD, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating
 
In order to receive the next higher, 50 percent, rating for PTSD at any time since  March 5, 2008, the evidence must show that the PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

In order to receive a 70 percent rating, the evidence must show that the PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In order to receive a 100 percent rating, the evidence must show that the PTSD was productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The pertinent evidence of record includes VA and Vet Center treatment records and the reports of November 2008, December 2009 and March 2011 VA examinations.  Since the March 5, 2008 effective date of the award of service connection for PTSD, these records do show evidence of PTSD productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.    

An August 2007 Norwich Vet Center assessment reflects that the Veteran avoided memories of his service in Vietnam by working a lot of hours at his jobs.  He chose types of employment that did not involve a lot of social interaction; he did not stay at any one job for a great length of time and did not develop long lasting friendships.  He had frequent nightmares about his experiences; his sleep duration was short and restless; and, his emotions were numbed when memories of Vietnam were triggered.  Post service he was able to maintain consistent employment; however, he reported an increase in his PTSD symptoms since his retirement.  He startled easily at unexpected noises; he had trouble controlling his emotions; he avoided symbols relating to fallen soldiers; and, he isolated himself from others, only keeping company with his immediate family.  He displayed circumstantial and tangential; the frequency of intrusive thoughts and nightmares had increased; and, recently he had become increasingly irritable with issues that would not normally bother him.  The conclusion was that the Veteran's PTSD symptoms were chronic in nature and caused significant impairment in his functioning in employment, social settings and interpersonal relationships.

The November 2008 report of VA examination showed that the Veteran demonstrated distress at certain reminders and clearly appeared distressed when describing and discussing his stressors.  He engaged in avoidant behavior of things related to Vietnam; however, he did not avoid news of the war in Iraq or Afghanistan because his two sons were serving overseas.  There was no evidence of foreshortened sense of future, restricted range of affect or emotion or loss of interest in former activities.  He had a few friends locally, having only lived in the area for the past five years; however, he was active in on-line chatting and was very close with his children and grandchildren.  He reported having sleep impairments, exaggerated startle response and mild to moderate hypervigilance; he denied anger or irritability.  

Objectively, his affect was restricted with visible distress when referring to aspects of his experiences in Vietnam.  He initially described his mood as "apprehensive;" however, aside from this description of apprehension, he had difficulty describing his mood.  His thought process was logical with some tangential over elaboration.  He denied hallucination or delusions and there was no evidence of these on examination.  He reported a history of suicidal thoughts but denied any active ideation, history of attempts or current plan.  His cognition was not formally tested but was grossly intact.  His insight was fair and his judgment was good.

The diagnosis was mild PTSD and a Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner commented that the Veteran's condition had caused relatively little impairment in function, noting that the Veteran had maintained consistent employment without significant difficulty.  

A March 2009 VA two day hospital course record documents the Veteran's PTSD symptoms, including hypervigilance, poor sleep (with early, middle and late insomnia), nightmares, depression and anxiety with spontaneous crying, intrusive thoughts, anger, emotional numbing, some social isolation, survivor guilt, a sense of a foreshortened future, avoidant behavior and exaggerated startle reflex.

On examination he was clean, casually dressed, cooperative and maintained good eye contact during the interview.  His speech was somewhat pressured but goal directed with normal rate, tone and prosody.  His mood was depressed and his affect was anxious.  He had passive suicidal ideation in the past; however, there was no plan, intent, or history of previous attempt; he had no homicidal ideations.  There was no evidence of formal thought disorder and no hallucination or delusions were elicited.  He was alert and oriented in all spheres.  Memory appeared intact; sensorium was clear; insight and judgment were fair; there was no evidence of delirium or psychosis; and, his appetite was good.

An August 2009 Vet Center readjustment record reflects that the Veteran had been receiving individual counseling for his PTSD at the Vet Center since July 2007.  The examiner's indicated that his progress in treatment had been fair and his prognosis was poor.  Reportedly, recently the Veteran was unable to maintain his employment because it aggravated both his physical disability and his PTSD symptoms.  Vet Center records from July 2007 to December 2010 document the weekly individual and PTSD group sessions.

The December 2009 report of VA examination showed that the Veteran continued to report PTSD symptoms such as hypervigilance, some avoidance behaviors, low stress tolerance, occasional sleep disturbance with nightmares, survivor's guilt, tendencies toward social isolation and mild expressions of dysphoria and anhedonia.  The symptoms were of mild intensity and the Veteran indicated that therapy sessions at the Vet Center were helpful in his understanding of the causes of his emotional reactivity.

The Veteran had worked his entire adult life and recently had left his last job due to the stress of being in large crowds.  He had begun to collect social security and expressed no interest in returning to gainful employment.  He had a fairly active lifestyle in that he regularly babysat for two of his grandchildren, joined his church choir and undertook numerous projects around his house.  He spent his down time watching television with his wife or surfing the internet.  He reported that his marriage of 43 years was still going strong and he had good emotional ties to his three children and four grandchildren.  Additionally, he socialized with a few friends on a regular basis.

Objectively, he was alert, oriented and fully cooperative throughout the interview.  He tended to provide a good many details to his answers and was moderately circumstantial.  There were no signs or symptoms of psychosis.  His mood was normothymic with no homicidal or suicidal ideation.  Affects were mildly overregulated and his speech was somewhat monotone.  There was no evidence of behavioral or impulse discontrol.  There were no cognitive impairments noted although the Veteran stated that he had trouble with memory and concentration at times.

The diagnosis was mild PTSD and a GAF score of 65 was assigned.  The examiner commented that the current clinical presentation suggested that the Veteran was suffering rather mild symptoms largely manifested by feelings of dysphoria as evidenced by occasional crying and sadness as well as some symptoms specifically linked to PTSD including sleep disturbance with nightmares, some hypervigilance and some social isolation.  Functionally, the Veteran had a fairly active lifestyle and he described most of his family relationships as positive and supportive.

The examiner reported that the GAF score indicated relatively mild symptoms which were reported by the Veteran and fairly intact social and work functioning.  The examiner noted that it was difficult to explain the low GAF scores assigned during the Veteran's periods of inpatient treatment since the Veteran did not demonstrate impairment indicative of such scores.  Regardless, the Veteran did not state in any way that he felt or believed that his PTSD had worsened over the recent past and in fact he had reported that treatment had helped him gain a better understanding of his psychopathology.  

Collectively, the aforementioned objective evidence reflects that, the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships.  To that end, the evidence demonstrates that the Veteran has depression, nightmares, intrusive thoughts, occasional flashbacks, avoidant behavior, exaggerated startle response, social withdrawal, concentration difficulties, some sleep impairment and reduced enjoyment in activities of previous interest.  Additionally, he has demonstrated moderately circumstantial speech pattern.  Accordingly, considering this evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent, but no higher, rating for the Veteran's PTSD is warranted since the March 5, 2008 effective date of the award of service connection for PTSD.  

While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include circumstantial speech pattern, depression, concentration difficulties and compromised social relations support assignment of the 50 percent rating.  

The Board is aware that in the November 2008 and December 2009 VA examination reports, the examiners seem to conclude that the PTSD is of a less severe nature than the 50 percent rating contemplates.  However, the Board notes that an examiner's assessment of the severity of a disability and assigned GAF scores are not dispositive of the evaluation issue; rather, the examiner's assessment and GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran demonstrates the actual symptoms identified in the rating schedule as characteristic of the 50 percent rating. 

However, at no point prior to March 7, 2011 does the Veteran's psychiatric PTSD meet the criteria for the 70 percent rating.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no psychosis; did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, present homicidal or suicidal thoughts; and, demonstrated good impulse control.  Thus, the Board finds that the Veteran's overall symptomatology picture, most nearly approximates assignment of the 50 percent rating since March 5, 2008.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service- connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For all the foregoing reasons, the Board finds that a 50 percent, but no higher, rating for the PTSD is warranted, effective March 5, 2008, the date of the award of service connection for PTSD.  However, a rating in excess of 50 percent is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Period from March 7, 2011

The March 2011 report of VA examination reflects that the Veteran continued to meet the criteria for a PTSD diagnosis.  His prominent symptoms were intrusive thought and nightmares, occasional flashbacks and recurrent, intrusive recollections of the traumatic event, psychological distress at exposure to thoughts and cues that reminded him of his trauma, avoidant behavior, social isolation and withdrawal and feeling detached and estranged from others, reduced enjoyment in activities previously of interest, sleep impairment, concentration difficulty, and exaggerated startle response.  He did not describe significant anger or irritability.  He also endorsed symptoms of depression, including anhedonia, difficulty concentrating, frequent crying episodes and significant feelings of failure as well as significant feelings of anxiety, including fear of losing control and feeling scared.  He reported that he had periodic thoughts of self-harm but denied a current plan or serious intent and was not considered a threat to himself.  He denied homicidal ideation and visual or auditory hallucinations or other delusional content.

He had few social interactions outside of his family and described reductions in the quality of interactions with his family members.  The examiner noted however that this report contradicted the evidence of record in that he previously reported strong emotional ties with his children and grandchildren, that he socialized with a few friends, and that he sang in a church choir (even though he did indicate that the interaction with the choir members did not extend outside of the group).

Objectively, he was adequately and casually dressed; was alert and oriented across all spheres; and, established and maintained rapport with the examiner throughout the examination.  His eye contact was generally appropriate and his speech was within normal limits, although somewhat slow.  His mood was dysphoric and his affect was quite constricted.  He teared up on several occasions but managed to maintain his composure throughout the examination.  His thought processes were logical, coherent and goal-directed without loose associations.  There was no evidence of auditory or visual hallucinations and he denied suicidal or homicidal ideation to any significant degree and was not thought to be a danger to himself or others.  His insight appeared grossly intact without significant judgment concerns.

The PTSD diagnosis was confirmed and a GAF score of 61 was assigned.  The examiner commented that the information contained in the medical records did not support the low GAF scores assigned during his periods of inpatient treatment in that the Veteran had successfully maintained employment despite his ongoing PTSD symptoms, only leaving his most recent position due to physical reasons.  However, the examiner noted that a deterioration in his functioning sufficient to warrant such scores was not out of the realm of possibility, there was just no evidence in this record to indicate that his symptoms were so severe as to warrant such low GAF scores.  The examiner concluded that the symptoms of PTSD and depression appeared to have a significant impact on the Veteran's ability to socialize.

The aforementioned objective evidence reflects that beginning March 7, 2011, the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent, but no higher, rating for the Veteran's PTSD is warranted beginning March 7, 2011, the date of VA examination indicating that the PTSD symptomatology had increased in severity.

However, at no point has the Veteran's PTSD met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service- connected psychiatric disability are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Moreover, as noted above, the Veteran's psychiatric symptoms are largely consistent with the 70 percent rating herein assigned, and he has presented no evidence that provides a basis for any higher rating. 

For all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for the PTSD is warranted for the period beginning March 7, 2011, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

In light of the above, the Board finds the preponderance of the evidence is against finding a plausible basis for referring the case to the Director for extraschedular consideration of a higher rating.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008) (If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required).  


ORDER

An initial 50 percent rating, but no more, for the service-connected PTSD is granted for the period from March 5, 2008, subject to the legal authority governing the payment of VA compensation.

A 70 percent rating, but no more, for the service-connected PTSD is granted for the period beginning March 7, 2011, subject to the legal authority governing the payment of VA compensation.


REMAND

The Veteran asserts that his sleep apnea is caused by or aggravated by his PTSD.  A February 2009 private treatment record reflects the physician's opinion that the Veteran's PTSD may be triggering or exacerbating his sleep disorders.  However, the Board notes that the speculative nature of an opinion limits its probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Conversely, in the November 2009 report of VA examination, the examiner concluded that there was no clinical evidence to support that the PTSD causes or exacerbates obstructive sleep apnea.  However, the Board notes that the rationale for this conclusion is not adequately explained.  Given these competing opinions, the Veteran was afforded another VA examination in March 2012.  The March 2012 report of VA examination reflects that the examiner opined that it was less likely than not that the sleep apnea was incurred in or caused by service, rationalizing that the Veteran was diagnosed with sleep apnea 39 years after service.  However, the examiner did not offer an opinion, with sufficiently supporting rationale, as to whether the sleep apnea was caused by or aggravated by the service-connected PTSD.  Thus, the Board finds that an addendum opinion that addresses this matter must be obtained. 

Finally, the Board notes that the Veteran has made clear that he is seeking the highest possible rating for his PTSD and that he considers himself unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

In this case, a claim for TDIU has not been formally considered.  Under these circumstances, the AMC/RO should fully adjudicate the matter of the Veteran's entitlement to a TDIU due to service-connected disability in the first instance to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).
 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should also be notified that, in cases where the benefit is granted, both a disability evaluation and an effective date for that evaluation will be granted.  See Dingess/Hartman v. Nicholson, supra.

2.  Then, after considering whether any additional development (such as reexamination, but only if deemed necessary in light of any subsequently obtained evidence) the RO should adjudicate the Veteran's claim for entitlement to a TDIU rating.  If the determination remains unfavorable to him, he must be furnished with a Statement of the Case regarding the TDIU, and given an opportunity to respond thereto.

3.  The RO should also contact the Veteran and request that he identify the name, address, and approximate (beginning and ending) dates of all VA and non-VA health care providers who have treated him for sleep apnea since his separation from military service.  If any records identified by the appellant are not available, or if the search for any such records yields negative results, that fact should clearly be documented in the claims file, and the Veteran notified in writing.

4.  After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should arrange for the examiner who conducted the March 2012 examination to offer an addendum opinion.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folder, to specifically include the February 2009 private treatment record, the November 2009 VA examination report and the March 2012 VA examination report, the physician is to address the following: 

(a)  Is it at least as likely as not (50 percent chance or better) that the claimed sleep apnea is related to the service-connected PTSD?
  
(b)  If not, then is the claimed sleep apnea aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected PTSD?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner should include a complete rationale for all opinions expressed.  If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  If the opinion cannot be offered without further examination, then further examination must be provided.

5.  If further examination is necessary, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Thereafter, following any other appropriate development, to include supplemental notice under the VCAA as needed, the RO should readjudicate the appealed issue.  If any determination remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decisions.  They should then be afforded an applicable time to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


